DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/20 has been acknowledged and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites the limitation "the surface texture" in line 1 and “the distance from said distance indicator to the sample” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles et al (US Patent No. 6,723,106).
Regarding claim 1; Charles et al discloses a system (10 @ figure 1 and col.4 lines 44-46: e.g., manipulator 10 includes a tool support shaft 11 having a medical device 12, such as a surgical tool, mounted at one end (the lower end in the figure)) for characterizing the surface texture of different materials (30 @ figure 1) in various applications comprising: 
a first linear stage actuator (54 @ figure 4); 
a second linear stage actuator (62 @ figure 4); 
said linear stage actuators (54, 62 @ figure 4) operated by a stepper motor (rotary motor 51, 60 @ figure 4 and col.14 lines 55-64: e.g., The rotary actuators are also not restricted to a specific type. Brushless slotless DC motors are particularly suitable to avoid or minimize torque ripple and cogging, but other types, such as stepper motors, can also be used); 
a movable arm (a tool support shaft 11 @ figure 4) connected to one of actuators (54, 62 @ figure 4) and wherein the movable arm (a tool support shaft 11 @ figure 4) having a distal end (figure 4) that is located above and away from the actuator (54, 62 @ figure 4); and 
at least one distance indicator (medical device 12 @ figure 4 and col.4 lines 49-56: e.g., For example, the tool 12 can be a cutting device, a needle holder, staples, forceps, a clamp, a probe, an imaging device, a laser, a needle or other biopsy device, a device for administering medication or other substances, or other device for surgical, therapeutic, or diagnostic purposes) connected to said distal end. See figures 1-34.
Regarding claims 10-11; Charles et al discloses adapted to provide data to a 3D printer and an unmanned vehicle designed to be remotely controlled (402 @ figure 22 and col.28 lines 14-25: e.g., A wide variety of input devices 402 can be employed, such as a joystick, a haptic interface (an input device which can provide force feedback to the operator), a keyboard, a tape memory or other storage device, a foot pedal, a mouse, a digitizer, a computer glove, or a voice operated controller).  
Regarding claim 12; Charles et al discloses said system has deviations in heights of a sample range up to 25.4 mm (paragraph [0430]: e.g.,  stripe probe 97 is usually specified by maximum stripe length 285; in practice, the actual stripe length will vary depending on the distance from the stripe probe 97 to the object 9; for a flat object 9 of height 500 mm, with a maximum stripe length of 75 mm from the probe 97 and an overlap of up to 25 mm, the object can be scanned in ten patches with a 50 mm increment between each patch; the longer the stripe length, the smaller the number of patches required; stripe lengths typically vary from 10 mm to 200 mm but can be more or less).  
Regarding claim 14; Charles et al discloses said distance indicator (12 @ figure 4) includes a laser (and col.4 lines 49-56: e.g., For example, the tool 12 can be a cutting device, a needle holder, staples, forceps, a clamp, a probe, an imaging device, a laser, a needle or other biopsy device, a device for administering medication or other substances, or other device for surgical, therapeutic, or diagnostic purposes).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (US Patent No. 6,723,106) in view of Noda et al (US 2013/0310962).
Regarding claim 2; Charles et al discloses all of feature of claimed invention except for at least one microcontroller board with processor; at least one micro-stepper; at least one data acquisition development board; and at least one control panel. However, Noda et al teaches that it is known in the art to provide at least one microcontroller board (5 @ figure 2) with processor (1 @ figures 1-2); at least one micro-stepper (36 @ figure 2); at least one data acquisition development board (PCC acquiring unit 31 @ figure 2); and at least one control panel (4 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Noda et al for the purpose of enabling a high accuracy shape measurement.
Regarding claim 3; Charles et al discloses all of feature of claimed invention except for different styli on said distance indicator to accommodate different roughness, wherein said styli have a conical or spherical tip. However, Noda et al teaches that it is known in the art to provide different styli (211, 211A @ figure 1 and paragraph [0033]: e.g., a probe 21 having a spherical stylus tip 211A for measurement of a workpiece to be measured) on said distance indicator (212 @ figure 1) to accommodate different roughness (figure 4), wherein said styli (211 @ figure 1) have a conical or spherical tip (211A @ figure 1 and paragraph [0033]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Noda et al for the purpose of enabling a high accuracy shape measurement.
Regarding claim 4; Charles et al discloses further including a non-contact laser (col.4 lines 49-56: e.g., For example, the tool 12 can be a cutting device, a needle holder, staples, forceps, a clamp, a probe, an imaging device, a laser, a needle or other biopsy device, a device for administering medication or other substances, or other device for surgical, therapeutic, or diagnostic purposes) based distance indicator (12 @ figure 4).  
Regarding claim 15; Charles et al discloses said distance indicator (12 @figure 4) includes a laser (col.4 lines 49-56: e.g., For example, the tool 12 can be a cutting device, a needle holder, staples, forceps, a clamp, a probe, an imaging device, a laser, a needle or other biopsy device, a device for administering medication or other substances, or other device for surgical, therapeutic, or diagnostic purposes) 
Charles et al discloses all of feature of claimed invention except for the laser having a resolution of surface deviations as low as 1nm. However, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above for the purpose of the development of endoscopes, surgical tools for manipulating from outside a patient's body, and various imaging techniques such as ultrasonic imaging, computer tomography, and magnetic resonance imaging, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (US Patent No. 6,723,106) in view of Crampton (US 2005/0166413).
Regarding claim 5; Charles et al discloses said actuators (54, 62 @ figure 4) and movable arm (11 @ figure 4) are adapted for movement (figure 2 and col. 6 lines 39-48: e.g., In FIG. 2, the tool support shaft 11 can be rotated about an x axis and a y axis perpendicular to the x axis, both axes passing through the virtual pivot point 13. Furthermore, the tool support shaft 11 can be translated along a z axis corresponding to the longitudinal axis of the tool support shaft 11.) in three orthogonal directions X, Y, and Z (figure 2). 
Charles et al discloses all of feature of claimed invention except for a resolution as low as 1 micron in any of the directions. However, Crampton teaches that it is known in the art to provide a resolution as low as 1 micron in any of the directions (paragraph [0445]: e.g., for example a stripe probe 97 with 70 mm maximum stripe length and 100 mm depth of field has an RMS of 10 microns in the Z direction). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Crampton for the purpose of improving the accuracy of scanning an object in a photogrammetry system in real-time.
Regarding claim 6; Charles et al discloses movement of the system in X and Y directions (figures 1-2) is driven by two stepper motors (51, 60 @ figure 4) and a microcontroller (401 @ figure 22) that controls the step motors of the actuators (404 @ figure 22 or 54, 62 @ figure 4) through a micro-step driver (51, 60 @ figure 4) and enables the micro-movement of the linear actuator (404 @ figure 22).  
Regarding claim 13; Charles et al discloses all of feature of claimed invention except for said system is capable of scanning a sample area of 400mm x 400 mm. However, Crampton teaches that it is known in the art to provide said system (figures 28-31) is capable of scanning a sample area (288 @ figure 30 and paragraph [0428]: e.g., a Stripe probe 97 mounted on a Robot CMM Arm 1 scans an object 9 by moving relative to it in direction X at surface speed 293 in mm/second. A stripe 287 is formed on the surface of the object 9 by the projected laser light 280. Measurements are made along the stripe 287, providing it lies within the polygonal segment 281. Referring now to FIG. 30, the stripe 287 on the object 9, is divided into a sequence of N small areas 288 in the Y direction that correspond to individual 3D measurements output by the probe. The average point separation 289 between neighboring small areas 288 along the stripe 287 is distance DY. Referring now to FIG. 31, a series of stripes 287 in the direction X on an object 9 are captured. The average stripe separation 290 is distance DX. The series of stripes 287 form a scanned patch 291. Referring now to FIG. 32, an object 9 is scanned in a series of overlapping scanned patches 291 with a nominal overlap distance 292).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Crampton for the purpose of improving the accuracy of scanning an object in a photogrammetry system in real-time.
Charles et al in view of Crampton combination discloses all of feature of claimed invention except for sample area of 400mm x 400 mm. However, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above for the purpose of improving the accuracy of scanning an object in a photogrammetry system in real-time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al in view of Crampton as applied to claim 6 above, and further in view of Noda et al (US 2013/0310962).
Regarding claim 7; Charles et al in view of Crampton combination discloses all of feature of claimed invention except for a plurality of readings corresponding to the X, Y, and Z coordinates of said distance indicator is made with each reading timestamped. However, Noda et al teaches that it is known in the art to provide a plurality of readings corresponding to the X, Y, and Z coordinates (figures 4-5) of said distance indicator (244, 212, 211 @ figure 4) is made with each reading timestamped (figures 4-5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Noda et al for the purpose of enabling a high accuracy shape measurement.
Regarding claim 8; Charles et al discloses all of feature of claimed invention except for a display on which a 3D representation of a surface plot is shown.  However, Crampton teaches that it is known in the art to provide a display on which a 3D representation of a surface plot is shown (paragraph [0539]: e.g., Examples of features on the objects that can be inspected include: outside corner, square hole, rectangular hole, oval hole, circular hole, edge profile and inside corner. In many cases a CAD file of the object is available. The CAD file specifies the exact 3D location, orientation, shape of the object's surface and features. Both the object and any tooling used to make it can be measured and compared to the CAD file).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Crampton for the purpose of improving the accuracy of scanning an object in a photogrammetry system in real-time.
Regarding claim 9; Charles et al discloses all of feature of claimed invention except for at least one camera to generate an optical image of the surface of a sample together with the 3D surface profile of a sample. However, Crampton teaches that it is known in the art to provide at least one camera (296 @ figure 28) of the strip probe (97 @ figures 28-29) to generate an optical image of the surface (287 @ figure 29) of a sample (9 @ figure 29) together with the 3D surface profile of a sample (paragraph [0416]: e.g., the location of the markings to be placed on the object being marked out are determined in a preparatory process using 3D software such as a CAD system; the locations are determined employing a model of the object that is either a CAD design model of the object from which the object was made, or a reverse engineered model of the actual object, or a reverse engineered model of another similar object; the operator of the 3D software uses 3D software tools to digitally define the location of the required markings; alternatively, the location of the required markings can be measured from another similar object in an interactive data acquisition process). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Crampton for the purpose of improving the accuracy of scanning an object in a photogrammetry system in real-time.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (US Patent No. 6,723,106) in view of Noda et al (US 2013/0310962).
Regarding claim 16; Charles et al discloses a method for characterizing the surface texture of different materials in various applications, comprising the following steps: 
providing a system (10 @ figure 1) comprising: 
a first linear stage actuator (54 @ figure 4); 
a second linear stage actuator (62 @ figure 4); 
said linear stage actuators (54, 62 @ figure 4) operated by a stepper motor (rotary motor 51, 60 @ figure 4 and col.14 lines 55-64: e.g., The rotary actuators are also not restricted to a specific type. Brushless slotless DC motors are particularly suitable to avoid or minimize torque ripple and cogging, but other types, such as stepper motors, can also be used); 
a movable arm (a tool support shaft 11 @ figure 4) connected to one of actuators (54, 62 @ figure 4) and wherein the movable arm (a tool support shaft 11 @ figure 4) having a distal end (figure 4) that is located above and away from the actuator (54, 62 @ figure 4); and 
at least one distance indicator (medical device 12 @ figure 4 and col.4 lines 49-56: e.g., For example, the tool 12 can be a cutting device, a needle holder, staples, forceps, a clamp, a probe, an imaging device, a laser, a needle or other biopsy device, a device for administering medication or other substances, or other device for surgical, therapeutic, or diagnostic purposes) connected to said distal end; and 
moving said distance indicator (12 @ figure 4) in three orthogonal directions X, Y, and Z (figure 2). See figures 1-34.
Charles et al discloses all of feature of claimed invention except for recording the distance from said distance indicator to the sample over time to generate a 3D profile of the sample. However, Noda et al teaches that it is known in the art to provide recording the distance (paragraph [0036]: e.g., Each probe sensor is a position sensor which outputs a pulse signal corresponding to a movement distance in the corresponding one of the X-axis, Y-axis, and Z-axis directions) from said distance indicator (211, 212 @ figure 1) to the sample (W @ figure 1) over time to generate a 3D profile of the sample (figures 4-5 and 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with recording the distance from said distance indicator to the sample over time to generate a 3D profile of the sample as taught by Noda et al for the purpose of enabling a high accuracy shape measurement.
Regarding claim 17; Charles et al discloses all of feature of claimed invention except for the step of printing a 3D representation of said sample. However, Noda et al teaches that it is known in the art to provide the step of printing a 3D representation of said sample (5, 62 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Noda et al for the purpose of enabling a high accuracy shape measurement.
 Regarding claim 18; Charles et al discloses said distance indicator (12 @figure 4) includes a laser (col.4 lines 49-56: e.g., For example, the tool 12 can be a cutting device, a needle holder, staples, forceps, a clamp, a probe, an imaging device, a laser, a needle or other biopsy device, a device for administering medication or other substances, or other device for surgical, therapeutic, or diagnostic purposes).
Charles et al in view of Noda et al combination discloses all of feature of claimed invention except for the laser having a resolution of surface deviations as low as 1nm. However, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above for the purpose of the development of endoscopes, surgical tools for manipulating from outside a patient's body, and various imaging techniques such as ultrasonic imaging, computer tomography, and magnetic resonance imaging, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 19-20; Charles et al discloses all of feature of claimed invention except for a plurality of readings corresponding to the X, Y, and Z coordinates of said distance indicator is made with each reading timestamped. However, Noda et al teaches that it is known in the art to provide a plurality of readings corresponding to the X, Y, and Z coordinates (figures 4-5) of said distance indicator (244, 212, 211 @ figure 4) is made with each reading timestamped (figures 4-5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Charles et al with limitation above as taught by Noda et al for the purpose of enabling a high accuracy shape measurement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Lu et al (US Patent No. 10,495,451) discloses the equipment includes: a multi-axial actuated device; at least one sensor disposed on the multi-axial actuated device to adjust the orientation of the at least one sensor by the multi-axial actuated device, wherein scanning constraints of the sensor include a movable range of the at least one sensor, a scanning range of the at least one sensor and a scanning dead space of the at least one sensor for the contour of an object to be tested.
2) Spangenberg et al (US 2003/0011701) discloses systems and methods are provided for taking images of a sample. The sample is placed in an imaging box comprising a moveable stage that allows images of the sample to be taken from various positions and angles within the imaging box. The images are taken by a camera and sent to a processor
3) Yang et al (US Patent No. 5,506,683) discloses a robot hand for said 3-dimensional profile measuring apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 3, 2022


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2877